Citation Nr: 0209865	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  96-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left hand 
disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1979, with an additional two years prior active duty service.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the RO 
in Buffalo, New York that determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a left hand disorder.  

This Board remanded the case in November 1997 in order to 
afford the veteran with an opportunity to appear for a 
hearing at the RO in White River Junction, Vermont.  



FINDINGS OF FACT

1.  In January 1980, the RO denied the veteran's claim of 
service connection for a left hand disorder; the veteran did 
not appeal from this decision.  

2.  The new information added to the record since the January 
1980 decision includes evidence that is relevant and 
probative to the issue at hand, and is so significant it must 
be considered in order to fairly decide the merits of the 
claim.  



CONCLUSION OF LAW

New and material evidence has been submitted, since the 
January 1980 rating decision, to reopen the claim of service 
connection for a left hand disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran filed an original claim for service 
connection for a left hand disorder in July 1979.  

In rating decision, dated in January 1980, the RO denied the 
veteran's claim because there was no evidence of a current 
disability.  The veteran did not appeal and this decision 
became final.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply in this case because the veteran's claim to 
reopen a finally decided claim was not received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001).

In the case at hand, the evidence available for the RO's 
consideration in January 1980 included service medical 
records, which revealed a history of a wrist injury upon 
entering service (which wrist was injured is unknown) and 
treatment for a left hand injury in November 1976.  

Furthermore, the claims file contained an August 1979 VA 
examination report, which stated that the veteran's left hand 
was within normal limits with normal strength and motion.  

In April 1999, the veteran applied to reopen his claim of 
service connection for a back disorder.  

The additional evidence received since the January 1980 
decision includes VA treatment records dated December 1994 
through February 1995 and a service medical record, dated in 
November 1976, that had already been associated with the file 
as part of the original claim.  

Although the November 1976 service medical record is a 
duplicate, the VA treatment records show the veteran was 
treated for left hand swelling and tenderness.  

In addition, a radiology report diagnosed the veteran with 
soft tissue swelling over the dorsal aspect of the hand and 
wrist and an old healed wrist fracture with no recent osseous 
injury.  

The Board finds, on review of the additional material now of 
record, that new evidence has been presented that is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a left hand disorder.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a left hand disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of service connection for a left 
hand disorder in this case.  

Prior to determining the veteran's claim of service 
connection for a back disability, VA must ensure that it has 
fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  

Such a duty to assist is statutory in nature and was amended 
by H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
provisions are also for application in this matter.

The Board notes that this case was before the Board in 
November 1997 and was remanded to schedule the veteran for a 
hearing before a member of the Board at the RO.  After the 
veteran canceled a scheduled hearing, the RO was unable to 
locate the veteran, and all attempts to reschedule a hearing 
were unsuccessful.  

The Board recognizes the RO's attempts to locate the veteran 
have been unavailing; however, another effort to contact him 
should be made so that a VA examination should be scheduled 
in order to determine the nature and likely etiology of the 
claimed left hand disorder.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all reasonable 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

2.  The RO should take reasonable steps 
to attempt once again to contact the 
veteran in order to afford him an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that he has a left hand disability due to 
disease or injury in service.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

3.  Thereafter, if the veteran is 
located, the RO should undertake to 
schedule him for a VA examination in 
order to determine the nature and likely 
etiology of the claimed left hand 
disorder.  The examiner should be 
provided with the claims folder for 
review in conjunction with the 
examination.  Based on his/her review of 
the case, the examiner should express an 
opinion as to the likelihood that the 
veteran has any currently demonstrated 
left hand disability is due to an injury 
in service.  

4.  Thereafter, following completion of 
the requested development, the RO should 
review the veteran's claim.  If any 
decision remains adverse with respect 
thereto, then the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



